Citation Nr: 1420710	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of educational assistance benefits under the Montgomery GI Bill-Selected Reserve (MGIB-SR) program, in the currently calculated amount of $8,546.06, to include the validity of the debt.  

(The Board will address the issue of entitlement to service connection for sleep apnea in a separate decision.) 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 determination of a Committee on Waivers and Compromises regarding entitlement to education benefits from the Department of Veterans Affairs (VA) Atlanta Regional Office which denied the Veteran's request for a waiver of overpayment of educational benefits.  

The issue has been recharacterized to comport with the evidence and the Veteran's assertions.

In correspondence received August 2011, the Veteran withdrew his power of attorney and indicated that he wished to represent himself in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran disputes both the amount and the validity of the assessed overpayment of $8,546.06 in association with education benefits under the Montgomery GI Bill-Selected Reserve (MGIB-SR) program under Chapter 1606, of Title 10, United States Code.  

In his November 2008 correspondence, the Veteran asserted he did not receive $8,546.06 in education benefits.  In October 2010, he stated that he received only $5,996.10 in education benefits.  In the April 2011 VA Form 9, he requested a refund of the amount he "paid in."  

When the amount and/or the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  Schaper at 434.  The Board finds that additional development is necessary before further appellate review may proceed.  

The record establishes that the Veteran became eligible for MGIB-SR benefits on January 19, 1995.  The February 2011 Supplemental Statement of the Case states that the educational benefits paid in 2004 and 2005 created an overpayment because the Department of Defense (DOD) determined eligibility for MGIB-SR benefits terminated in January 2004 due to the Veteran's honorable discharge from the Selected Reserve in January 2004.  

On the other hand, the Veteran maintains that he was separated from the Selected Reserve in 2004 due to a left foot disability, and thus, his eligibility for MGIB-SR benefits should have been extended beyond 2004, eliminating any overpayment.  

Generally, for reservists who become eligible after September 30, 1992, the period of eligibility expires effective the earlier of the following dates: (1) the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a)(2) (2013).  

An exception to the general legal authority is that if a reservist is separated from the Selected Reserve because of a disability which was not the result of the individual's own willful misconduct and which was incurred on or after the date on which the reservist became entitled to education assistance, the reservist's period of eligibility expires effective the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance if the reservist becomes eligible after September 30, 1992.  38 C.F.R. §21.7550(d)(2) (2013). 

Although the January 1995 Notice of Eligibility reflects ending dates of eligibility were either the last day of the 10-year period beginning on the date the reservist became eligible for educational assistance, or the date the reservist was separated from the Selected Reserves, 38 C.F.R. § 21.7550(a), 10 U.S.C. § 16133 was amended by substituting the 10-year ending date provision with a 14-year ending date provision, effective October 1, 2002, with respect to periods of entitlement to educational assistance under Chapter 1606 that began on or after October 1, 1992.  See the Bob Stump National Defense Authorization Act for Fiscal Year 2003, Pub. L. No. 107-314, § 641, 116 Stat. 2577 (Dec. 2, 2002).  

Eligibility is a DOD determination.  VA EDUCATION PROCEDURES MANUAL M22-4 (M22-4), PART VIII, CH. 1, ¶ 3.07 (April 19, 2006).  VA has no legal authority to determine eligibility for Chapter 1606 benefits or to correct any inaccurate determinations made by DOD.  Nevertheless, the Veteran is in receipt of VA disability compensation for bilateral pes planus, and review of both the DOD determination of ineligibility and the Veteran's Reserve records is necessary n reaching a determination as to the amount and the validity of the assessed overpayment.  

The February 18, 2009 letter referenced in the September 2009 Statement of the Case listed under Adjudicative Actions is not of record.  The letter is to be associated with the claim file on remand.  

Lastly, and although the Veteran indicated on the VA Form 9 that he did not desire a hearing, the June 2011 Certification of Appeal indicates that a hearing was requested.  The RO is to clarify whether the Veteran desires a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the DOD determination of ineligibility with the claim file.  

2.  Associate the Veteran's Reserve records with the claim file to include personnel records and medical records, as well as separation documents.  

3.  Associate the February 18, 2009 letter referenced in the September 2009 Statement of the Case listed under Adjudicative Actions with the claim file.  

4.  Clarify whether the Veteran desires a hearing, and if so, schedule the hearing.  

5.  If the Veteran does not desire a hearing, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


